Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 10, 2020 and April 6, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by Examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  it appears that Claim 7 should depend from Claim 6, as Claim 7 currently depends from Claim 5, and recites “adjusting without human intervention,” wherein this limitation is not recited in Claim 5, but is recited in Claim 6.  Additionally, Claims 14 and 20, which substantially mirror the limitations of Claim 7, depend from Claims 13 and 19 respectively, wherein Claims 13 and 19 substantially mirror the limitations of Claim 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 9-13, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 2, 9, and 16, Claims 2, 9, and 16 recite that “the minimum duration is at least long enough to medical intervene before an IDH event.”  The term “long enough” is a relative term which renders the claim indefinite.  The term “long enough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds of this interval are, as there is no definition provided regarding what a medical intervention comprises and/or how long this would take to accomplish.  For example, there is no disclosure in the Claims and/or the Specification as to how much time would satisfy “enough time to medically intervene.”  Hence Claims 2, 9, and 17 are rejected under 35 U.S.C. 112(b).  Appropriate correction is required.

Regarding Claims 3-6, 10-13, and 17-19, the term “imminent” in Claims 3-6, 10-13, and 17-19 is a relative term which renders the claim indefinite. The term “imminent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the present Specification provides examples of a minimum duration of time for defining the positive and negative training data, e.g. see pgs. 14-15 of the present Specification.  However, the present Specification does not provide any guidance and/or disclosures that define how much time would be required for an event to be considered “imminent” – for example, it is unclear whether a prediction predicting an IDH event in 15 minutes would meet the criteria of the IDH event being “imminent,” or if 15 minutes would represent too long of a time period.  The ordinary and customary meaning of the term “imminent” is “ready to take place” or “happening soon,” e.g. see https://www.merriam-webster.com/dictionary/imminent.  However, both “ready to take place” and “happening soon” also represent terms of degree that do not inherently invoke any concrete and/or commonly used amount of time.  Similar to the usage of the term in the present Specification and Claims, it is unclear how much time would no longer be considered “soon,” and/or how little time would properly be interpreted as “soon.”  Hence, Claims 3-6, 10-13, and 17-19 are rejected under 35 U.S.C. 112(b).  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1-20 are within the four statutory categories.  Claims 1-7 are drawn to a non-transitory medium for predicting a patient medical event, which is within the four statutory categories (i.e. manufacture).  Claims 8-14 are drawn to a system for predicting a patient medical event, which is within the four statutory categories (i.e. machine).  Claims 15-20 are drawn to a method for predicting a patient medical event, which is within the four statutory categories (i.e. process).   

Prong 1 of Step 2A
Claim 1 recites: One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause:
obtaining historical hemodialysis treatment data that is segmented into a plurality of sets 5of machine learning training data based on temporal proximities to intradialytic hypotension (IDH) events; and 
training a machine learning model to predict IDH events based on the plurality of sets of machine learning training data.
The limitations of obtaining historical hemodialysis treatment data and predicting IDH events, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions – in this case creating the prediction based on the obtained data, given the broadest reasonable interpretation, is properly interpreted as following instructions), for example a mental process that a neurologist should follow when testing a patient for nervous system malfunctions (i.e. in this case the system obtains patient data, and creates a patient prediction to diagnose a patient’s risk of suffering an IDH event), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 8 and 15 is identical as the abstract idea for Claim 1, because the only difference between Claims 1, 8, and 15 is that Claim 1 recites a non-transitory computer-readable media, whereas Claim 8 recites a system and Claim 15 recites a method.
Dependent Claims 2-7, 9-14, and 16-20 include other limitations, for example Claims 2, 9, and 16 recite data that the prediction is to be based on, Claims 3, 10, and 17 recite obtaining real-time data to determine whether an event is imminent, Claims 4 and 11 recite calculating a likelihood of an imminent event, Claims 5 and 12 recite predicting that the event is imminent, Claims 6, 13, and 18 recite adjusting a treatment of the patient based on the prediction indicating the event is imminent, Claims 7, 14, and 19-20 recite limitations pertaining to the treatment adjustment and the types of treatments applied, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 2-7, 9-14, and 16-20 are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 8, and 15.

Prong 2 of Step 2A
Claims 1-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of the machine learning limitations executed by any type of computing system, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see pgs. 19-22 of the present Specification, see MPEP 2106.05(f); and/or
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language limiting the data to hemodialysis treatment data and intradialytic hypotension events, which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h). 
Additionally, dependent Claims 2-7, 9-14, and 16-20 include other limitations, but these limitations also amount to no more than amount to mere instructions to apply the exception (e.g. the adjustments to the treatments disclosed in dependent Claims 7, 14, and 19-20), generally linking the abstract idea to a particular technological environment or field of use (e.g. the types of data disclosed in dependent Claims 2-5, 9-12, and 16-17), and/or do not include any additional elements beyond those already recited in independent Claims 1, 8, and 15, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Claims 1-20 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent Claims 2-7, 9-14, and 16-20 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claims 1, 8, and 15, and/or the additional elements recited in the aforementioned dependent claims similarly amount to mere instructions to apply the exception (e.g. the adjustments to the treatments disclosed in dependent Claims 7, 14, and 19-20), and/or generally link the abstract idea to a particular technological environment or field of use (e.g. the types of data disclosed in dependent Claims 2-5, 9-12, and 16-17), and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Farooq (Pub. No. US 2011/0295621) in view of Lin (“Intelligent system to predict intradialytic hypotension in chronic hemodialysis,” Journal of the Formosan Medical Association (2018) 117, 888-893), further in view of Al Hatib (Pub. No. US 2018/0025290).

Regarding Claim 1, Farooq teaches the following: One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors (The invention is embodied as computer readable media storing instructions executable by a processor, e.g. see paragraph [0010].), cause:
obtaining historical treatment data that is segmented into a plurality of sets 5of machine learning training data (The system obtains patient EMR data, which includes the patient’s medical history including medication records (i.e. treatment data), e.g. see paragraphs [0017]-[0020].  Furthermore, the patient EMR data may be continuously obtained, such that the data may be used to predict events at different time periods (i.e. segments), for example before, during, and/or after patient admission to a hospital, e.g. see paragraphs [0025] and [0048].  Additionally, the patient data is used as input into a predictor, wherein the predictor may be a machine learning algorithm, e.g. see paragraphs [0023], [0034]-[0035], [0045]-[0051], and [0053], Fig. 4.); and 
training a machine learning model to predict events based on the plurality of sets of machine learning training data (The system inputs the patient treatment data (i.e. the plurality of sets of machine learning training data) into a predictor (i.e. a machine learning model) in order to predict the probability of adverse events for the patient, e.g. see paragraphs [0045]-[0051], [0053], [0055]-[0059], and [0064], Fig. 4.).
However, Farooq does not teach the following:
(A)	wherein the segmentation is based on temporal proximities to events; 
(B)	wherein the historical treatment data comprises hemodialysis treatment data, and;
(C)	wherein the events comprise intradialytic hypotension (IDH) events.
(A)	Al Hatib teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a predictive risk model that is trained via defined training data subsets, e.g. see paragraph [0035], Fig. 4.  Furthermore, the training data subsets are obtained from patient vital sign data of positive subject population and negative subject population, wherein the positive training subset is defined as all of the periods of time when a health state occurred as well as certain periods of time prior to the occurrence of the health state, for example all data points 5, 10, or 15 minutes prior to a hypotensive event, and wherein the negative training subset may be defined as all of the periods of time when the health state did not occur, where periods of time must be at some time distance removed from the period of time when the health state occurred, for example at least 20 minutes away from the closest hypotensive event, e.g. see paragraphs [0035]-[0036].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Farooq to incorporate segmenting the data into positive and negative training sets based on temporal proximities to an event as taught by Al Hatib in order to optimize the reliability of the prediction model, e.g. see Al Hatib paragraph [0011], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(B)-(C)		Lin teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to utilize patient data input into a predictive model to predict the probability of the onset of IDH, e.g. see “Prediction models of intra-dialytic SBP” section and “Discussion” section, wherein the patient data includes data historical data pertaining to HD treatments, e.g. see “Patient population and data collection” section.  
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Farooq and Al Hatib to incorporate the HD treatment data and IDH event data as taught by Lin in order to enable the system to provide early warning of the onset of IDH with high accuracy, e.g. see Lin “Discussion” section, and because the system of Farooq is configured to predict different types of adverse events, e.g. see Farooq paragraphs [0002]-[0006] and [0030], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claims 8 and 15, the limitations of Claims 8 and 15 are substantially similar to those claimed in Claim 1, with the sole difference being that Claims 8 and 15 recite a system and method respectively, whereas Claim 1 recites a non-transitory computer-readable media.  Specifically pertaining to Claims 8 and 15, Examiner notes that Farooq teaches that the invention may be embodied as systems and methods, e.g. see Farooq paragraph [0007], and hence the grounds of rejection provided above for Claim 1 are similarly applied to Claims 8 and 15.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Farooq, Lin, and Al Hatib in view of Quinn (Pub. No. US 2017/0332922).

Regarding Claim 2, the combination of Farooq, Lin, and Al Hatib teaches the limitations of Claim 1, and Al Hatib further teaches the following: The one or more non-transitory computer-readable media of claim 1, wherein the plurality of sets of machine learning training data comprises:
a first set of machine learning training data labeled as a positive class, comprising medical data recorded within a minimum duration before IDH events and a maximum duration before IDH events, (The positive training data subset is defined as all of the periods of time when a health state occurred as well as certain periods of time prior to the occurrence of the health state, for example all data points 5, 10, or 15 minutes prior to a hypotensive event, e.g. see Al Hatib paragraph [0035].  It would have been obvious to modify the combination of Farooq and Lin to incorporate the temporal definition of the training data as taught by Al Hatib in order to optimize the reliability of the prediction model, e.g. see Al Hatib paragraph [0011].); and 
a second set of machine learning training data labeled as a negative class, comprising medical data recorded more than the maximum duration before IDH events (The negative training data subset is defined as all of the periods of time when the health state did not occur, where periods of time must be at some time distance removed from the period of time when the health state occurred, for example at least 20 minutes away from the closest hypotensive event, e.g. see Al Hatib paragraph [0036].  It would have been obvious to modify the combination of Farooq and Lin to incorporate the temporal definition of the training data as taught by Al Hatib in order to optimize the reliability of the prediction model, e.g. see Al Hatib paragraph [0011].).
But the combination of Farooq, Lin, and Al Hatib does not teach the following:
(A)	wherein the minimum duration is at least long enough to medically intervene 15before an IDH event.
(A)	As stated above, it is unclear what length of time would be required to properly be “long enough to medically intervene before the IDH event.”  For example, Lin teaches calculating the probability of an IDH event occurring within various timeframes, such as within 120 minutes, e.g. see Lin “prediction models of intra-dialytic SBP” section, and it is unclear whether this language meets the claim language of being “long enough” to medically intervene before the IDH event.  However, in the interest of compact prosecution, Examiner has provided the following reference to teach identifying an early warning of an event, such that a patient may seek medical attention before onset of the event.
Quinn teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to measure patient parameters and to generate a user interface including a notification regarding a prediction, for example a stroke warning or advisory, e.g. see paragraph [0016].  Furthermore, the prediction is provided such that it provides an early indication of an impending stroke, allowing a patient to seek medical attention before the onset of the stroke, e.g. see paragraphs [0002] and [0012].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Farooq, Lin, and Al Hatib to incorporate incorporating data that provides enough time to intervene before an event as taught by Quinn in order to improve the patient condition by enabling the patient and/or physician to address the adverse event before it occurs and/or during early onset of the event, e.g. see Quinn paragraph [0017], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claims 9 and 16, the limitations of Claims 9 and 16 are substantially similar to those claimed in Claim 2, with the sole difference being that Claims 9 and 16 recite a system and method respectively, whereas Claim 2 recites a non-transitory computer-readable media.  Specifically pertaining to Claims 9 and 16, Examiner notes that Farooq teaches that the invention may be embodied as systems and methods, e.g. see Farooq paragraph [0007], and hence the grounds of rejection provided above for Claim 2 are similarly applied to Claims 9 and 16.

Claims 3-7, 10-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Farooq, Lin, and Al Hatib in view of Fauss (Pub. No. US 2017/0354382).

Regarding Claim 3, the combination of Farooq, Lin, and Al Hatib teaches the limitations of Claim 1, and Farooq and Lin further teach the following: The one or more non-transitory computer-readable media of claim 1, further storing 20instructions that, when executed by one or more processors, cause:
obtaining real-time hemodialysis data associated with a hemodialysis patient (The system receives real-time data as it becomes available for a patient, e.g. see Farooq paragraphs [0025] and [0097].  Furthermore, the patient data may include HD treatment data, e.g. see Lin “Patient population and data collection” section.  It would have been obvious to modify the combination of Lin and Al Hatib to incorporate the HD data as taught by Lin in order to enable the system to provide early warning of the onset of IDH with high accuracy, e.g. see Lin “Discussion” section, and because the system of Farooq is configured to predict different types of adverse events, e.g. see Farooq paragraphs [0002]-[0006] and [0030].); and 
But the combination of Farooq, Lin, and Al Hatib does not teach the following:
(A)	applying the real-time hemodialysis data to the machine learning model, to predict whether an IDH event is imminent for the hemodialysis patient.  
(A)	As stated above, the metes and bounds of the term “imminent” are unclear.  For example, Lin teaches calculating the probability of an IDH event occurring within various timeframes, such as within 120 minutes, e.g. see Lin “prediction models of intra-dialytic SBP” section, and it is unclear whether this language meets the claim language of an “imminent” event.  However, in the interest of compact prosecution, Examiner has provided the following reference to teach a prediction of an “imminent” medical event.  
Fauss teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to calculate a relative risk index (RRI) for a patient based on obtained patient data, e.g. see paragraph [0023], wherein the RRI score represents the relative risk for a patient to have an imminent deterioration event, e.g. see paragraph [0036]. 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Farooq, Lin, and Al Hatib to incorporate predicting an imminent event as taught by Fauss in order to enable providers to quickly address developing patient conditions and evaluate the effectiveness of various interventions, e.g. see Fauss paragraph [0038], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 4, the combination of Farooq, Lin, Al Hatib, and Fauss teaches the limitations of Claim 3, and Farooq and Lin further teach the following: The one or more non-transitory computer-readable media of claim 3,
wherein to predict IDH events based on the plurality of sets of machine learning training data, the machine learning model is configured to compute a risk metric indicating a predicted likelihood of an imminent IDH event (The system inputs the patient treatment data (i.e. the plurality of sets of machine learning training data) into a predictor (i.e. a machine learning model) in order to predict the probability of adverse events (i.e. a risk metric indicating a predicted likelihood) for the patient, e.g. see Farooq paragraphs [0045]-[0051], [0053], [0055]-[0059], and [0064], Fig. 4, wherein an adverse event may be an IDH event, e.g. see Lin “prediction models of intra-dialytic SBP” section.  It would have been obvious to modify the combination of Farooq and Al Hatib to incorporate the IDH event as taught by Lin in order to enable the system to provide early warning of the onset of IDH with high accuracy, e.g. see Lin “Discussion” section, and because the system of Farooq is configured to predict different types of adverse events, e.g. see Farooq paragraphs [0002]-[0006] and [0030].  Additionally, the event may be an imminent event, e.g. see Fauss paragraphs [0023] and [0036].  It would have been obvious to modify the combination of Farooq, Lin, and Al Hatib to incorporate predicting an imminent event as taught by Fauss in order to enable providers to quickly address developing patient conditions and evaluate the effectiveness of various interventions, e.g. see Fauss paragraph [0038].). 

Regarding Claim 5, the combination of Farooq, Lin, and Al Hatib teaches the limitations of Claim 3, but does not teach the following: The one or more non-transitory computer-readable media of claim 3,
(A)	wherein based on the real-time hemodialysis data, the machine learning model predicts that the IDH event is imminent.
(A)	As stated above, the metes and bounds of the term “imminent” are unclear.  However, in the interest of compact prosecution, Examiner has provided the following reference to teach a prediction of an “imminent” medical event.  Fauss teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to calculate a relative risk index (RRI) for a patient based on obtained patient data, e.g. see paragraph [0023], wherein the patient data may include real-time patient data, e.g. see paragraph [0025], and wherein the RRI score represents the relative risk for a patient to have an imminent deterioration event, e.g. see paragraph [0036]. 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Farooq, Lin, and Al Hatib to incorporate predicting an imminent event as taught by Fauss in order to enable providers to quickly address developing patient conditions and evaluate the effectiveness of various interventions, e.g. see Fauss paragraph [0038], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 6, the combination of Farooq, Lin, Al Hatib, and Fauss teaches the limitations of Claim 5, and Farooq, Lin, and Fauss further teach the following: The one or more non-transitory computer-readable media of claim 5, further storing instructions that, when executed by one or more processors, cause:
responsive to predicting that the IDH event is imminent, adjusting without human intervention a treatment of the hemodialysis patient to prevent the IDH event (The system predicts the probability of adverse events for the patient, e.g. see Farooq paragraphs [0045]-[0051], [0053], [0055]-[0059], and [0064], Fig. 4, wherein the adverse event may comprise an IDH event, e.g. see Lin “prediction models of intra-dialytic SBP” section.  It would have been obvious to modify the combination of Farooq, Al Hatib, and Fauss to incorporate the IDH event as taught by Lin in order to enable the system to provide early warning of the onset of IDH with high accuracy, e.g. see Lin “Discussion” section, and because the system of Farooq is configured to predict different types of adverse events, e.g. see Farooq paragraphs [0002]-[0006] and [0030].  Furthermore, the system may determine that the event is imminent, e.g. see Fauss paragraph [0023], [0025], and [0036].  It would have been obvious to modify the combination of Farooq, Lin, and Al Hatib to incorporate determining the imminence of the event as taught by Fauss in order to enable providers to quickly address developing patient conditions and evaluate the effectiveness of various interventions, e.g. see Fauss paragraph [0038].  Furthermore, the system automatically (i.e. without human intervention) adjusts workflow based on the prediction, wherein the adjustment may include action items such as arranging for a clinical action (i.e. adjusting a treatment), e.g. see Farooq paragraphs [0077]-[0084].).

Regarding Claim 7, the combination of Farooq, Lin, Al Hatib, and Fauss teaches the limitations of Claim 5, and Lin further teaches the following: The one or more non-transitory computer-readable media of claim 5,
wherein adjusting without human intervention the treatment of the hemodialysis patient comprises one or more of reducing an ultrafiltration rate, decreasing a dialysate temperature, or mechanically repositioning the hemodialysis patient (The system automatically (i.e. without human intervention) adjusts workflow based on the prediction, wherein the adjustment may include action items such as arranging for a clinical action (i.e. adjusting a treatment), e.g. see Farooq paragraphs [0077]-[0084], wherein the treatment may include treating an HD patient, e.g. see Lin “Patient population and data collection” section, and wherein the treatment adjustments may include stopping the ultrafiltration (UF) entirely, cool temperature dialysate, and/or making the patient take the Trendelenburg position (i.e. mechanically repositioning the patient), e.g. see Lin “Introduction” section.  It would have been obvious to modify the combination of Farooq, Al Hatib, and Fauss to incorporate the treatment adjustments as taught by Lin in order to enable the system to provide early warning of the onset of IDH with high accuracy, e.g. see Lin “Discussion” section, and because the system of Farooq is configured to predict different types of adverse events, e.g. see Farooq paragraphs [0002]-[0006] and [0030].).  

Regarding Claims 10-14 and 17-20, the limitations of Claims 10-14 and 17-20 are substantially similar to those claimed in Claims 3-7, with the sole difference being that Claims 10-14 and 17-20 recite systems and methods respectively, whereas Claims 3-7 recites non-transitory computer-readable media.  Specifically pertaining to Claims 10-14 and 17-20, Examiner notes that Farooq teaches that the invention may be embodied as systems and methods, e.g. see Farooq paragraph [0007], and hence the grounds of rejection provided above for Claims 3-7 are similarly applied to Claims 10-14 and 17-20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686